DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 11, and 15 are objected to because of the following informalities: 
In claim 10, dth/ith should be replaced by down the hole/in the hole or the like since acronyms must be spelled out in their entirety in the first use in the claims.
In claim 11, the language “[[(

11. (Currently Amended) A method for changing [[a]] the drill bit [[(of the drill bit change system for at least semi-automatic changing of drill bits according to claim 1, the method comprising the steps of:
Or the like.
In claim 15, Examiner suggests replacing “software” with A non-transitory, computer-readable media storing instructions that, when executed in order to prevent any potential 101 issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 does not define any limitations not already present in claim 1 and should be deleted and claim 10 changed to depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-8, 10-15 are allowed pending corrections to overcome the claim objections.
The following is an examiner’s statement of reasons for allowance: No device was found which taught or made obvious the automatic changing of drill bits using an arm and position sensor as required by the independent claims. 
US 20100108388 A1 discloses a system for changing out drill pipes or drill bits but fails to disclose an arm and instead moves the carousel. There is no motivation to provide an arm instead of moving the carousel and it would seem to have a negative impact on the invention since ‘388 attaches directly to a top-drive member 16 for which the longitudinal support provided by the carousel is useful. Similar failings apply to US 20140338973 A1, US 20060162963 A1, and US 20170234087 A1.
While position sensors for pipe gripping means are known such as in US 6591471 B1, US 6591471 B1 fails to disclose a system for automatic changing of drill bits with the control system for controlling automatic operation of the multiple components recited in claim 1.
US 20010020550 A1 discloses an arm and gripping member 24 similar to that claimed in claim 1 but this system lacks the position sensor for the arm and the control system that is necessary for the automatic operation recited in claim 1. Furthermore, this application is directed towards drill pipes not drill bits. Similar failings apply to US 20100200297 A1, US 20100200297 A1, US 20070209838 A1 (which is specific to double-tube drilling tubulars), and US 20140186143 A1.
Overall, while individual components of the claimed system are generally known or obvious, their use together to provide a system for true automatic (or semi-automatic) operation to change a drill bit as claimed was not determined to be obvious in light of the art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/05/2021